PER CURIAM.
This cause is before us on appeal from the Circuit Court, Osceola County, to review the judgment entered on a verdict of guilty of three .offenses of procuring a miscarriage in violation of Florida Statutes § 797.01, F.S.A. Since the validity of the Statute in question was challenged and ruled on below, this Court has jurisdiction of the appeal under § 4, Article V of the Florida Constitution, F.S.A.
Subsequent to appellant’s conviction and pending his appeal, this Court, in State v. Barquet, 262 So.2d 431 (Fla.1972), held Florida Statutes § 797.01, F.S.A., unconstitutional.
Accordingly, the judgment of the trial court is reversed and the conviction set aside.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.